DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “information of a sheet that is not to be set on the setting screen”.  The descriptor not to be set on the setting screen” appears to reference the newly introduced object “a sheet”, but a sheet is not something in the invention which can be set on the setting screen, which is a digital pop-up.  Thus, the overall recitation “information of a sheet” is also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (JP Application 2002-278377) in view of McManus et al. (US Patent 2015/0022667).
For claims 1, 11 and 13:  Katsura teaches an image forming apparatus (see paragraphs 1-5, Machine Translation) comprising: a sheet feeding unit (see paragraphs 2-4, sheet feeding cassette) configured to store a sheet; an image forming unit configured to form an image on the sheet conveyed from the sheet feeding unit (see paragraphs 2-4, image forming unit forming an image on the sheet conveyed from the sheet feeding unit); a display unit configured to display a screen (see column 4, display popping up a sheet setting screen); and one or more processors configured to perform control to cause the display unit to display a first sheet setting screen for setting sheet information about the sheet feeding unit on which a predetermined operation is performed based on the performance of the predetermined operation on the sheet feeding unit while a setting screen that prompts a user to make a copy-related setting or setting function that involves at least one of image inputting and image outputting by the image forming apparatus is displayed (see paragraph 28, popping the screen 50 over the screen 80 which is the screen for setting copy or facsimile functions for the image forming apparatus ).  Katsura does not specify that, in a case where the predetermined operation is performed while a second sheet setting screen for setting sheet information about the sheet feeding unit is displayed, the one or more processors cause the display unit not to display the first sheet setting screen.  However, McManus et al. teaches that a prompt that is regarded as a nuisance to an operator that is unimportant to the current task of the operator may be disabled or deactivated to inhibit the unwanted prompt from interruption operation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control software of Katsura to disable or deactivate the prompt when a second setting screen is displayed as taught by McManus et al. for the purpose of preventing a distraction or nuisance to the operator of the device.
The above apparatus performs the method of claim 13 in routine operation.
For claim 2:  The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 1 and Katsura teaches that the predetermined operation is an operation of opening the sheet feeding unit (see paragraphs 15, Machine Translation, storing or taking out of the tray, taking out of the tray is opening the tray).
For claim 3:  The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 2, and Katsura teaches the one or more processors further configured to receive an instruction to open the sheet feeding unit (see paragraph 15, taking out of the tray), wherein, based on the reception of the instruction while the copy-related setting screen is displayed, the one or more processors display on the display unit a setting screen that relates to the sheet stored in the sheet feeding unit (see paragraph 36, Machine Translation).
For claim 4:  The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 1 and Katsura  teaches that the predetermined operation is an operation of closing the sheet feeding unit (see paragraph 15, Machine Translation, storing of the tray).
For claim 5. The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 4 and Katsura further teaches a detection unit (see paragraph 21, Machine Translation, a sensor is provided to determine when the sheet storing tray is opened or closed) configured to detect the operation of closing the sheet feeding unit, wherein the one or more processors display on the display unit a setting screen that relates to the sheet stored in the sheet feeding unit based on the detection of the operation by the detection unit while the copy-related setting screen is displayed (paragraph 31, determination of the tray being opened or closed triggers display of the setting screen 50).
For claim 6. The image forming apparatus according to claim 1, the one or more processors receive an instruction to display the setting screen from the user, wherein the one or more processors do not display the setting screen based on the predetermined operation on the sheet feeding unit while the setting screen is displayed based on the received instruction ().
For claim 9:  The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 1 and Katsura teaches that wherein the setting screen 50 is a screen configured to display a size of the sheet that is fed by the sheet feeding unit (see paragraph 31).
For claim 10:  The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 1 and Katsura teaches a storage unit 42 configured to store the sheet information set via the setting screen 50 in association with the sheet feeding  unit 28 (see paragraph 25, Machine Translation, RAM 42 storing information about the type of sheet stored in the storage means).
For claim 12:  The combination of Katsura and McManus et al. teaches the image forming apparatus according to claim 11 and Katsura teaches that the function that involves at least one of image inputting and image outputting is at least one of a copy function (see paragraphs 1 and 2, the function of the entire device is a copying or facsimile function, which also involves scanning to reproduce the copy or facsimile), a scan function, and a facsimile function.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (JP Application 2002-278377) and McManus et al. (US Patent 2015/0022667) as applied to claim 1 above, and further in view of Chikugo (US PG Pub 2018/0335718).
For claim 7:   The combination of Katsura and McManus et al. teaches all of the limitations of claim 7 except that the one or more processors display on the display unit another setting screen for setting information about a sheet set on a manual sheet feeding tray by the user based on the setting of the sheet on the manual sheet feeding tray, and wherein the one or more processors display on the display unit the setting screen based on the predetermined operation on the sheet feeding unit while the another setting screen is displayed.  However, Chikugo teaches displaying on a display unit a setting screen for setting information about a sheet set in a manual feeding tray by the user based on the setting of the sheet on the manual feeding tray and displaying on the display unit the setting screen based on the predetermined operation on the sheet feeding unit while the another setting screen is displayed (see paragraph 116, display of a setting screen when a manual feeding tray is provided).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Katsura and McManus et al. to provide a manual feed tray and display a screen for setting the paper size when the manual feed tray is provided as taught by Chikugo for the purpose of having accurate sheet size data quickly and consistently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hagiwara (US PG Pub 2020/0272370) teaches a print setting screen that can be omitted if it is troublesome (see paragraph 81).  Other cited references also teach various systems for omitting pop-up screens when such omission is desirable.  These citations are representative of the scope of the prior art but should not be considered exhaustive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853